                Case 5:20-cr-00100-XR Document 12 Filed 04/02/20 Page 1 of 4
                                                                                                            FILED
                                                                                                               APR -22020
AO 471 (12/03) (Rev. 03/06 WDTX) Order   of Temporaiy Detention
                                                                                                       L.Lrcr.,               COURT
                                                                                                       WESTERN               OF TEXAS
                                UNITED STATES DISTRICT COURT                                           BY__________________
                                                  WESTERN DISTRICT OF TEXAS                                             D   UTY CLERK
                                                    SAN ANTONIO DIVISION

USA                                                                §        ORDER OF TEMPORARY DETENTION TO
                                                                   §
                                                                            PERMIT REVOCATION OF CONDITIONAL
vs.                                                                §
                                                                            RELEASE, DEPORTATION OR EXCLUSION
                                                                   §
(1) Tyrin Malik Foley                                              §
                                                                           Case Number: SA:20-CR-00100(l)-XR
  Defendant

          I   find that the Defendant:
          is, and was at the time the alleged offense was committed:

         EII1on release pending trial for a felony under federal, state or local law.
                    on release pending imposition or execution of sentence, appeal of sentence or conviction,
                    or completion of sentence, for an offense under federal, state, or local law.
                    on probation, supervised release, or parole for an offense under federal, state, or local
                    law; or
          is not a citizen     of the United States or lawfully admitted for permanent residence as defined at
          8   U.S.C.   § 1101 (a)(20).

          I   further find that the Defendant may:
          flee,     and/or      X             I
                                                  pose a danger to another person or the community.
          I   accordingly ORDER the detention of the defendant without bail to and including
Tuesday, Apri! 14, 2020 at 10:00 AM                                 ,   which is not more than ten days from the date
of this Order, excluding Saturdays, Sundays, and holidays, at which time a ARRAIGNMENT /
DETENTION HEARING will be held, before U.S. Magistrate Judge HENRY J. BEMPORAD in
Courtroom A, on the 4th Floor in the John H. Wood, Jr. United States Courthouse, 655 East Cesar
E. Chavez Boulevard, San Antonio, TX.
              I further direct the attorney for the Government to notify the appropriate court, probation or
parole official, or state or local law enforcement official, or the appropriate official of the Immigration
and Naturalization Service so that the custody of the Defendant can be transferred and a detainer placed
in connection with this case.
             If custody is not transferred by the above date, I direct the production of the Defendant
before me on that date so that further proceedings may be considered in accordance with the provisions
of 18 U.S.C. § 3142.

                     April_02,_2020
                            Date                                   HEy4RY'B          POR(D
                                                                   UtITE1YSTATES MAGISTRATE JUDGE
                   Case 5:20-cr-00100-XR Document 12 Filed 04/02/20 Page 2 of 4




6/7/2011 Notice of Waiver of Personal Appearance at Arraignment



                                            UNITED STATES DISTRICT COURT
                                             WESTERN DISTRICT OF TEXAS
                                                SAN ANTONIO DIVISION


USA                                                                  §
                                                                     §
vs.                                                                  §   Case Number: SA:20-CR-OO100(1)-XR
                                                                     §
(1) Tyrin Malik Foley                                                §


      NOTICE OF WAIVER OF PERSONAL APPEARANCE AT ARRAIGNMENT AND
                      ENTRY OF PLEA OF NOT GUILTY
                    WAIVER OF MINIMUM TIME TO TRIAL

       NOW COMES Defendant in the above-referenced case who, along with his/her
undersigned attorney, hereby acknowledges the following:

                 Defendant has received a copy of the charging document in this case.
                   1)
            2) Defendant has read the charging document or had it read to himlher.
            3) Defendant understands he/she has the right to appear personally with his/her
attorney before a Judge for Arraignment in open Court on this accusation. Defendant further
understands that, absent the present waiver, he/she will be so arraigned in open Court.

             Defendant, having conferred with his/her attorney in this regard, hereby waives
personal appearance with his/her attorney at the arraignment of this case and the reading of the
charging document and, by this instrument, tenders his/her plea of "not guilty". The defendant
understands that entry by the Court of said plea for defendant will conclude the arraignment in
this case for all purposes. Defendant request the Court accept his/her waiver of appearance and
entere a plea of "not guilty."


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant


ALL WAIVER FORMS MUST BE FILED IN THE CLERK'S OFFICE NO
LATER THAN 5:00 P.M. ON THE DAY BEFORE THE SCHEDULED DATE OF
ARRAIGNMENT. IF A WAIVER FORM IS NOT SUBMITTED BY THAT TIME,
THE DEFENDANT AND DEFENDANT'S ATTORNEY MUST APPEAR FOR THE
ARRAIGNMENT AS SCHEDULED.
                   Case 5:20-cr-00100-XR Document 12 Filed 04/02/20 Page 3 of 4



6/7/2011 Notice of Waiver of Personal Appearance at Arraignment                                            Page 2


                  4)Defendant understands that he/she has a right to a minimum period of time to
trial so that trial shall not commence less than thirty (30) days from the date on which the
defendant first appears through counsel or expressly waives counsel and elects to proceed pro se.
Defendant further understands that, absent the present waiver, he/she will not be brought to trial
during this thirty (30)-day period.

            Defendant, having conferred with his/her attorney in this regard, hereby WAIVES
the requirement that trial shall not commence less than thirty (30) days from the date on which
the defendant first appears through counsel or expressly waives counsel and elects to proceed
pro Se.


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant



                                          NOTICE OF RIGHT TO CONSENT
                                        TO DISPOSITION OF A MISDEMEANOR

            The U.S. Magistrate Judge may conduct proceedings in any and all Class A
misdemeanor cases, including ajuly or non-jury trial, if the defendant voluntarily consents
thereto, and for Class B and C misdemeanors and infractions regardless of consent.

                  PLEASE INDICATE ONE OF THE FOLLOWING WITH A CHECK MARK:

                          I DO CONSENT TO MAGISTRATE JUDGE JURISDICTION.
                          I DO NOT CONSENT TO MAGISTRATE JUDGE JURISDICTION.

NO RESPONSE OR OMISSION OF THIS PAGE WILL BE INTERPRETED AS NOT
CONSENTING TO MAGISTRATE JUDGE JURISDICTION AND CASE WILL BE
ASSIGNED TO A U.S. DISTRICT JUDGE.


Date                                                              Defendant

                                                                  Name of Attorney for Defendant (Print)

Date                                                              Signature of Attorney for Defendant
                   Case 5:20-cr-00100-XR Document 12 Filed 04/02/20 Page 4 of 4




6/7/2011 Waiver of Detention Hearing




                                       UNITED STATES DISTRICT COURT
                                        WESTERN DISTRICT OF TEXAS
                                           SAN ANTONIO DIVISION

USA                                                        §
                                                           §
vs.                                                        §     NO: SA:20-CR-OO100(l)-XR
                                                           §
(1) Tyrin Malik Foley                                      §



                                        WAIVER OF DETENTION HEARING


           At the initial appearance, the government requested that I be detained without bond
pending trial pursuant to Title 18 U.S.C. Section 3142(f).
            I am aware          of my right to a detention hearing and to require the government to meet its
burden of proving that no conditions of release exist which will reasonably assure my appearance
in court and the safety of the community. I know that if I waive my detention hearing, I will
remain in custody pending trial. By signing this Waiver of Detention Hearing I acknowledge that
I have no questions and understand my rights and the consequences               of waiving those rights, and
agree to be detained without bond pending trial.




Date                                                       Defendant

                                                           Name of Attorney for Defendant (Print)

Date                                                       Signature of Attorney for Defendant
